Morse, J.
Plaintiff sued the defendants jointly under the provisions of section 4110, How. St., to recover for his personal labor rendered for the Erie Iron Company, the other defendants being stockholders of said company. At the time suit was commenced, the mine, works and business office of the iron company were located in the county of Marquette, and not in the county of Wayne, where the suit was brought. The suit was planted in justice’s court, and judgment therein rendered in favor of plaintiff for the amount of his claim. The defendant appeared in such suit by James H. McDonald, as its attorney. Defendants Heine-man and the Butzels appealed to the circuit court where *212judgment was again obtained by plaintiff. Upon the trial in the circuit court the defendants Heineman and Butzels demanded the authority of Mr. McDonald to appear for the Erie Iron Company, to which demand the court replied, “ I do not think it necessaryto which ruling exception was taken. Afterwards, however, the plaintiff called McDonald as a witness, and he testified that he was an attorney-at-law residing in Detroit, and represented the iron company, and upon cross-examination he produced the following authority, signed by the secretary of the company :
“ To James H. McDonald, Attorney-at-Law, Detroit, Mich.: You are instructed, authorized and empowered to appear on behalf of the Erie Iron Company in all suits which may be brought in any justice’s court in the city of Detroit against said iron company.
“ Erie Iron Company.
“ Per W. A. Wright, Secretary.”
“Dated August 16, 188é.”
There does not seem to have been any question made in the justice’s court as to hi.s right or authority to represent the iron company there.
Mr. McDonald, being an attorney of the circuit court, until a showing to the contrary was made, must, we think, be presumed to have authority to appear for the company. We know of no rule, statute or authority requiring attorneys in the circuit court, upon demand of the opposite party, to affirmatively establish their power to act for the clients in whose behalf they have entered appearance in due form. We also think the authority shown by him sufficient to authorize his appearance in justice’s court, and to follow the cause upon appeal into the circuit. Neither could there be any valid objection under the proofs to the appearance of Mr. Warner as attorney for the plaintiff, who was not present, in the circuit court. The authority of attorneys in good standing to appear in the circuit courts is presumably valid, and no showing was made affecting Mr. Warner’s right to represent the plaintiff; but, on the contrary, evidence was given tending to show his authority to prosecute plaintiff’s claim.
*213It is also urged that this action could not be maintained in Wayne county under the statute, inasmuch as the mine and business office of the defendant corporation was in Marquette county. This question is not raised by the corporation itself, but by the other defendants, who alone appeal to this Court. It must be presumed that the Erie Iron Company undertook to waive this provision of the statute confining such actions against it to Marqirette county, and endeavored by its duly-authorized attorney to submit itself to the jurisdiction of the court in this case. It is contended by the counsel for appellants that this is a privilege the defendant corporation could not exercise; that it is not a jurisdiction of the person in the ordinary sense, but that the Legislature has by the act giving the plaintiff a right of action against the corporation and stockholders jointly, also prescribed the manner in which the debt may be enforced ; and the jurisdiction to entertain a suit, when the subject-matter is a labor debt, imposed upon stockholders by the constitution, is confined by the statute to the place where the works and business office are situated. The statute referred to provides that “ personal actions against said corporations shall be commenced only in the county where the mine or smelting or other manufacturing works are situated, or in the county where the business office in the State is located.”
It was clearly enough decided by the action of a majority of this Court in Arno v. Wayne Circuit Judge, 42 Mich. 362, in granting the writ of mandamus in that case, as well ashy the language used by Mr. Justice Cooley, that under this statute a defendant corporation in such a suit as this can consent to be sued out of the county where its works and office are located. It was also decided in Grand Rapids, N. & L. S. R. R. Co. v. Gray, 38 Mich. 461, and Gott v. Brigham, 41 Mich. 234, that even in cases where the court had no power under the constitution of this State to try a cause against a non-resident of the municipality in which the court of a limited jurisdiction was holden, and that the Legislature had no power to thus extend its jurisdic*214tion, yet as the court was acting under such supposed power, and defendant had pleaded the general issue, and gone to trial, a judgment against him must be affirmed because of his waiver of jurisdiction. In Thompson v. Mutual Ben. Ass’n, 52 Mich. 522, the filing of a demurrer was considered a waiver of objection to the jurisdiction over the person, although it was conceded that the statute only authorized the suing of the corporation in the county where its business office was located. It seéms to us that it was within the power of the defendant corporation to submit itself to the jurisdiction of the court, and that it did so.
The judgment of the circuit court is affirmed, with costs.
Champlin, J., concurred. Campbell, O. J., and Sherwood, J., concur in the result.